Detailed Action
This office action is for US application number 16/532982 evaluates the claims as filed on May 23, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 23, 2021 has been entered.

Response to Arguments
Applicant's arguments filed May 23, 2021have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Guena, Huang, Fang, and Jebsen teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument regarding the support provided in paragraph 24 (Remarks p. 10-11 dated May 23, 2021), Examiner agrees and has considered the claims dated May 23, 2021 accordingly herein.
With regards to Applicants argument that Guena, Huang, and Fang do not disclose the top, bottom, and side walls forming an enclosed cavity (Remarks p. 11-12 dated December 2, 2020), Examiner notes that Jebsen has been provided as a teaching of this limitation.

Claim Objections
Claim(s) 1 and 12 is/are objected to because of the following informalities:  
Claim 1 line 13 should read “into [[of ]]the sidewall and the surface objects”.  
Claim 12 line 16 should read “conducting bone into [[of ]]the sidewall and the surface objects”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim(s) 1, 2, 4, 8, 9, 12-14, and 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 is/are unclear with regards to “each of the top surface, the bottom surface, and the sidewall cooperating to form an enclosed polygonal cavity, the enclosed polygonal cavity being defined by inner surfaces of each of the top surface” in lines 3-5 and how a ‘top surface’ and a ‘bottom surface’ can have an ‘inner surface’. Examiner is interpreting this as referring to, and suggests amending as, “a hollow body member comprising surfaces including a top surface of a top wall, a bottom surface of a bottom wall, and a sidewall, each of the top wall, the bottom wall, and the sidewall cooperating to form an enclosed polygonal cavity, the enclosed polygonal cavity being defined by inner surfaces of each of the top wall, the bottom wall, and the sidewall”.
Claim(s) 8 recites/recite the limitation "the first surface and the second surface" in line 3.  There is insufficient antecedent basis for these limitations in the claim. Claim 8 is further unclear as to which surface the first and second surfaces are intended to refer. That is, claim 8 depends from claim 1 and claim 2 has first and second surfaces but such are surfaces of the prosthesis and the sidewall is claimed to be a feature of the hollow body member (claim 1 lines 2-3) and thus does not space the first and second surfaces of the prosthesis away from one another as provided by claim 8. Further, the surfaces that appear to be most easily construed as being spaced away from one inner surfaces of the top and bottom walls away from one another
Claim(s) 9 recites/recite the limitation "the first surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 is further unclear as to which surface the first surface is intended to refer. That is, claim 9 depends from claim 1 and claim 2 has a first surface but such is a surface of the prosthesis and the sidewall is claimed to be a feature of the hollow body member (claim 1 lines 2-3) and thus does not extend normally from an outer peripheral edge of the first surface as provided by claim 9. Further, the surfaces that appear to be most easily construed as having the sidewall extends normally therefrom are the inner surfaces, which do not form an outer peripheral edge. Finally, claim 9 is unclear with regards to how the sidewall engages with an inner surface of the opening of the orthopedic prosthesis in lines 3-5 that is in addition to the surface objects contacting an inner sidewall of the the top wall
Claim(s) 12 is/are unclear with regards to “each of the top surface, the bottom surface, and the sidewall cooperating to form an enclosed cavity, the enclosed cavity being defined by inner surfaces of each of the top surface” in lines 6-8 and how a ‘top surface’ and a ‘bottom surface’ can have an ‘inner surface’. Examiner is interpreting this as referring to, and suggests amending as, “a hollow body member comprising surfaces including a top surface of a top wall, a bottom surface of a bottom wall, and a sidewall, each of the top wall, the bottom wall, and the sidewall cooperating to form an enclosed cavity, the enclosed cavity being defined by inner surfaces of each of the top wall, the bottom wall, and the sidewall”.
Claim(s) 12 recites/recite the limitations "the opening of the orthopedic prosthesis." in line 17.  There is insufficient antecedent basis for these limitations in the claim. Examiner is interpreting this as referring to, and suggests amending as, “contacting an inner sidewall of the bone fusion channel of the spinal fusion cage.”.
Claim(s) 19 recites/recite the limitation "the first surface and the second surface" in line 3 and “the first surface” in line 6.  There is insufficient antecedent basis for these limitations in the claim. Claim 19 is further unclear as to which surface the first and second surfaces are intended to refer. That is, claim 19 depends from claim 12 and inner surfaces of the top and bottom walls away from one anotherthe top wall
Claim(s) 2, 4, 13, and 14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 8, 9, 12-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Guena (FR 2977474 and corresponding English translation, see PTO-892 dated February 12, 2020) in view of Huang (US 2012/0191188), Fang et al. (US 2014/0277491, hereinafter “Fang”), and Jebsen et al. (US 2020/0188130, hereinafter “Jebsen”).
As to claims 1, 8, and 9, Guena discloses an osteoconductive device (see illustration of Fig. 4) comprising: a hollow body member (see ‘device’ as labeled on illustration of Fig. 4 and enlarged portion of Fig. 4 shown in Fig. A) comprising surfaces (Fig. A) including a top surface (see illustration of Fig. 4) of a top wall (wall forming top surface, Fig. 4), a bottom surface (see illustration of Fig. 4) of a bottom wall (wall forming bottom surface, Fig. 4), and a sidewall (see illustration of Fig. 4), the hollow body member having a shape that substantially conforms (Figs. 4 and A) to a cross-sectional area of an opening (5) of an orthopedic prosthesis (see ‘cage’ as labeled on claim 8, Guena discloses that the sidewall spaces inner surfaces of the top and bottom walls away from one another (Fig. 4). As to claim 9, Guena discloses that the sidewall extends normally from the top wall (Figs. 4 and A).
Guena is silent to each of the top wall, the bottom wall, and the sidewall cooperating to form an enclosed polygonal cavity, the enclosed polygonal cavity being defined by inner surfaces of each of the top wall, the bottom wall, and the sidewall as well as the lines that appear to represent apertures being apertures formed in each of the top and bottom surfaces of the hollow body member; where the apertures provide an osteoconductive path through the hollow body member, wherein at least a portion of the sidewall comprises trenches formed across a portion of the rows to create a trench matrix defining surface objects, wherein the trench matrix is capable of conducting bone into the sidewall.
Huang teaches a similar osteoconductive device (Figs. 1-4) comprising: a hollow body member (Figs. 1-4) comprising surfaces (Figs. 1-4) including a top surface (upper surface as shown in Fig. 4) of a top wall (wall forming top surface, Fig. 4) and a bottom surface (lower surface as shown in Fig. 4) of a bottom wall (wall forming bottom surface, Fig. 4); and apertures (13s, see illustration of Fig. 2) formed in each of the top and 
Fang teaches an osteoconductive device (Figs. 4-4C) comprising: a hollow body member (Figs. 4-4C) comprising surfaces (Figs. 4-4C) including a top surface (see illustration of Fig. 4) of a top wall (wall forming top surface, Fig. 4), a bottom surface (see illustration of Fig. 4) of a bottom wall (wall forming bottom surface, Fig. 4), and a sidewall (see illustration of Fig. 4); and apertures (109s, 410s, 415s, 420s, 425s, see illustration of Fig. 4) formed in the each of the top and bottom surfaces of the hollow body member (Fig. 4C) that provide a osteoconductive path through the hollow body member (Fig. 4C, abstract, ¶s 8, 46, and 55), the apertures being aligned to form rows (Figs. 4-4C), wherein at least a portion of the sidewall comprises trenches (see illustration of Fig. 4) formed across a portion of the rows to create a trench matrix (Fig. 4) defining surface objects (see illustration of Fig. 4), wherein the trench matrix is capable of conducting bone into the sidewall (¶s 8, 46, and 55) and the surface objects capable of contacting an inner sidewall of the opening of the orthopedic prosthesis (¶s 8, 46, and 55).
Jebsen teaches a similar osteoconductive device (26, Figs. 1-10) comprising: a hollow body member (26) comprising surfaces (Figs. 1 and 9) including a top surface (20) of a top wall (see illustrations of Figs. 1 and 9), a bottom surface (22) of a bottom wall (see illustrations of Figs. 1 and 9), and a sidewall (see illustrations of Figs. 1 and 9), each of the top wall, the bottom wall, and the sidewall cooperating to form an enclosed polygonal cavity (see illustrations of Figs. 1 and 9), the enclosed polygonal cavity being substantially conforms to a cross-sectional area of an opening (see illustration of Fig. 1) of an orthopedic prosthesis (24A, 24B, Figs. 2-6); and apertures (see illustrations of Figs. 1 and 9) formed in each of the top and bottom surfaces of the hollow body member that provide an osteoconductive path through the hollow body member (Figs. 1-5 and 7-9), wherein at least a portion of the sidewall defining surface objects (Fig. 1), wherein the surface objects contact an inner sidewall of the opening of the orthopedic prosthesis (Figs. 2-6 and 9). As to claim 8, Jebsen teaches that the sidewall spaces inner surfaces of the top and bottom walls away from one another (Figs. 1 and 9). As to claim 9, Jebsen teaches that the sidewall extends normally from the top wall (Figs. 1 and 9).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to specify that the lines that appear to represent apertures as disclosed by Guena are apertures that provide a osteoconductive path through the hollow body member such that there are corresponding apertures in the bottom surface as taught by Huang in order to allow body tissues to grow therein for the health of spinal bone (Huang ¶23) and so that appropriate biocompatible material may fill in the voids of the apertures for stuffing and stabilization purposes (Huang ¶22). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the sidewall as disclosed by Guena to include apertures that form trenches and define surface objects as taught by Fang in order to facilitate bone growth to secure the interbody device within the intervertebral space (Fang 


    PNG
    media_image1.png
    640
    791
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    554
    930
    media_image2.png
    Greyscale

Fig. A


    PNG
    media_image3.png
    897
    820
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    823
    1282
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    872
    1278
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    609
    1357
    media_image6.png
    Greyscale


claims 2 and 4, the combination of Guena, Huang, Fang, and Jebsen discloses the invention of claim 1 as well as when the osteoconductive device is inserted into the opening of the orthopedic prosthesis (Guena Fig. 4), the top surface of the hollow body member is substantially coplanar with a first surface (top surface as shown in Guena Fig. 4) of the orthopedic prosthesis (Guena Fig. 4), and the bottom surface of the hollow body member and a second surface (bottom surface as shown in Fig. 4) of the orthopedic prosthesis (Guena Fig. 4), further wherein the first surface of the orthopedic prosthesis and the second surface of the orthopedic prosthesis are each outer surfaces of the orthopedic prosthesis (as defined, Fig. 4). As to claim 4, the combination of Guena, Huang, Fang, and Jebsen discloses that at least a portion of the first surface or the second surface is provided with any of surface roughening, additional porosity, or combinations thereof (Guena Fig. 4).
The combination of Guena, Huang, Fang, and Jebsen is silent to the bottom surface of the hollow body member is substantially coplanar with the second surface of the orthopedic prosthesis.
Huang teaches having a top portion of the implant be a mirror image of a bottom portion (Fig. 2).
It would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to modify/clarify the bottom portion of the combination of Guena, Huang, Fang, and Jebsen to be a mirror image of the top portion, since Applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of allowing body tissues to grow therein for substantially coplanar with a second surface of the orthopedic prosthesis (Guena Fig. 4; Huang Fig. 2).

As to claims 12 and 19, Guena discloses a system (see illustration of Fig. 4) comprising: a spinal fusion cage (see ‘cage’ as labeled on illustration of Fig. 4 and enlarged portion of Fig. 4 shown in Fig. A) comprising a bone fusion channel (5); and an osteoconductive device (see ‘device’ as labeled on illustration of Fig. 4 and enlarged portion of Fig. 4 shown in Fig. A) capable of being inserted into the bone fusion channel of the spinal fusion cage (Fig. 4), the osteoconductive device comprising: a hollow body member (see ‘device’ as labeled on illustration of Fig. 4 and enlarged portion of Fig. 4 shown in Fig. A) comprising surfaces (Fig. A) including a top surface (see illustration of Fig. 4) of a top wall (wall forming top surface, Fig. 4), a bottom surface (see illustration of Fig. 4) of a bottom wall (wall forming bottom surface, Fig. 4), and a sidewall (see illustration of Fig. 4), and a sidewall (see illustration of Fig. 4), the hollow body member having a shape that substantially conforms (Figs. 4 and A) to an inner cross-sectional area of the bone fusion channel (Figs. 4 and A); and lines that appear to represent apertures (see illustration of Fig. 4 and enlarged portion of Fig. 4 shown in Fig. A) formed in the top surface of the hollow body member (Fig. 4), the apparent apertures being aligned to form rows (Fig. 4), wherein at least a portion of the sidewall defines surface objects (portions between apertures as shown in Fig. 4, Fig. 4) and the surface objects contact an inner sidewall of the opening of the orthopedic prosthesis (Fig. 4). As claim 19, Guena discloses that the sidewall spaces the inner surfaces of the top and bottom walls away from one another (Fig. 4), and further wherein the sidewall extends normally from the top wall (Figs. 4 and A).
Guena is silent to each of the top wall, the bottom wall, and the sidewall cooperating to form an enclosed cavity, the enclosed cavity being defined by inner surfaces of each of the top wall, the bottom wall, and the sidewall as well as the lines that appear to represent apertures being apertures formed in each of the top and bottom surfaces of the hollow body member; where the apertures provide an osteoconductive path through the hollow body member, wherein at least a portion of the sidewall comprises trenches formed across a portion of the rows to create a trench matrix defining surface objects, wherein the trench matrix is capable of conducting bone into of the sidewall. 
Huang teaches a similar osteoconductive device (Figs. 1-4) comprising: a hollow body member (Figs. 1-4) comprising surfaces (Figs. 1-4) including a top surface (upper surface as shown in Fig. 4) of a top wall (wall forming top surface, Fig. 4) and a bottom surface (lower surface as shown in Fig. 4) of a bottom wall (wall forming bottom surface, Fig. 4) and apertures (13s, see illustration of Fig. 2) formed in each of the top and bottom surfaces of the hollow body member (Figs. 1-4) that provide an osteoconductive path through the hollow body member (Figs. 2 and 4, ¶s 21-23), the apertures being aligned to form rows (Figs. 2 and 4).
Fang teaches a similar osteoconductive device (Figs. 4-4C) comprising: a hollow body member (Figs. 4-4C) comprising surfaces (Figs. 4-4C) including a top surface (see illustration of Fig. 4) of a top wall (wall forming top surface, Fig. 4), a bottom surface 
Jebsen teaches a similar system (10, Figs. 1-10) comprising: a spinal fusion cage (24A, 24B) comprising a bone fusion channel (see ‘Opening’ as labeled on the illustration of Fig. 1); and an osteoconductive device (26, Figs. 1-10) capable of use for insertion into the bone fusion channel of the spinal fusion cage (Figs. 2-6), the osteoconductive device comprising: a hollow body member (26) comprising surfaces (Figs. 1 and 9) including a top surface (20) of a top wall (see illustrations of Figs. 1 and 9), a bottom surface (22) of a bottom wall (see illustrations of Figs. 1 and 9), and a sidewall (see illustrations of Figs. 1 and 9), each of the top wall, the bottom wall, and the sidewall cooperating to form an enclosed cavity (see illustrations of Figs. 1 and 9), the enclosed cavity being defined by inner surfaces (see illustrations of Figs. 1 and 9) of each of the top wall, the bottom wall, and the sidewall (Figs. 1 and 9), the hollow body member having a shape that substantially conforms to an inner cross-sectional area of claim 19, Jebsen teaches that the sidewall spaces the inner surfaces of the top and bottom walls away from one another (Figs. 1 and 9), and further wherein the sidewall extends normally from the top wall (Figs. 1 and 9).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to specify that the lines that appear to represent apertures as disclosed by Guena are apertures that provide a osteoconductive path through the hollow body member such that there are corresponding apertures in the bottom surface as taught by Huang in order to allow body tissues to grow therein for the health of spinal bone (Huang ¶23) and so that appropriate biocompatible material may fill in the voids of the apertures for stuffing and stabilization purposes (Huang ¶22). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the sidewall as disclosed by Guena to include apertures that form trenches and define surface objects as taught by Fang in order to facilitate bone growth to secure the interbody device within the intervertebral space (Fang abstract, ¶s 8, 46, and 55) and create a frictional surface to discourage relative movement with respect to contact surfaces (Fang ¶s 46 and 55). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the top wall, bottom wall, and sidewall as disclosed by Guena to 

As to claims 13 and 14, the combination of Guena, Huang, Fang, and Jebsen discloses the invention of claim 12 as well as when the osteoconductive device is inserted into the bone fusion channel (Guena Fig. 4), the top surface of the hollow body member is substantially coplanar with a first surface (top surface as shown in Guena Fig. 4) of the spinal fusion cage (Guena Fig. 4), and the bottom surface of the hollow body member (Fig. 4) and a second surface (bottom surface as shown in Fig. 4) of the orthopedic prosthesis (Guena Fig. 4). As to claim 14, the combination of Guena, Huang, Fang, and Jebsen discloses that the apertures are aligned to form rows (Guena Fig. 4), further wherein at least a portion of the first surface or the second surface is provided with any of surface roughening, additional porosity, or combinations thereof (Guena Fig. 4).
The combination of Guena, Huang, Fang, and Jebsen is silent to the bottom surface of the hollow body member is substantially coplanar with the second surface of the spinal fusion cage.
Huang teaches having a top portion of the implant be a mirror image of a bottom portion (Fig. 2)
substantially coplanar with a second surface of the spinal fusion cage (Guena Fig. 4; Huang Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/AMY R SIPP/Primary Examiner, Art Unit 3775